DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with  Mason F. Startz (Reg. No. 78,106) on 02/05/2021.
	The claims of the application have been amended as follows:

1. 	(Currently Amended) An airfoil comprising: 
a body defining an interior, and extending axially between a leading edge and a trailing edge to define a chord-wise direction and radially between a root and a tip to define a span-wise direction, which terminates in a tip end wall and a tip rail extending [[form]] from the tip end wall; 
a cooling passage formed in the interior; 
at least two circumferentially-spaced cooling cavities within the tip rail, the at least two circumferentially-spaced cooling cavities spaced with respect to an exterior surface of the tip rail; 

a connecting conduit fluidly coupling the at least two circumferentially-spaced cooling cavities; and 
a film-hole having an inlet fluidly coupled to at least one of the circumferentially-spaced cooling cavities and an outlet provided on [[an]] the exterior surface of the tip rail.

2. 	(Currently Amended) The airfoil of claim 1 wherein at least a portion of the exterior surface of the tip rail defines a distal end of the tip rail.

8. 	(Currently Amended) A blade for a turbine engine, the blade comprising: 
a body defining an interior, and extending axially between a leading edge and a trailing edge to define a chord-wise direction and radially between a root and a tip to define a span-wise direction, with the tip terminating in a tip end wall, and a tip rail extending from the tip end wall; 
at least one cooling passage formed in the interior; 
at least two circumferentially-spaced cooling cavities within the tip rail, the at least two circumferentially-spaced cooling cavities spaced with respect to an exterior surface of the tip rail; 
at least one cooling conduit fluidly coupling the cooling passage with at least one of the at least two circumferentially-spaced cooling cavities; 

a set of film-holes; 
wherein each film-hole of the set of film-holes includes an inlet fluidly 
coupled to at least one of the circumferentially-spaced cooling cavities and an outlet provided on at least a portion of [[an]] the exterior surface of the tip rail.

15-20 (Canceled).


The above changes to the claims have been made to comply with formalities and address claim objections.

Reasons for Allowance
	The following is an examiner’s statement of reasons for allowance:
	The nearest prior art of record is Liang (U.S. 8,079,811).
	Regarding claim 1, Liang discloses of an airfoil comprising: a body defining an interior (13), and extending axially between a leading edge and a trailing edge to define a chord-wise direction and radially between a root and a tip to define a span-wise direction (as shown by the airfoil comprising a leading and trailing edge along with a tip and root portion shown in Fig. 5, Col. 2, lines 34-42).  Liang further discloses of circumferentially-spaced cooling cavities (15, Col. 2, lines 42-50), but fails to disclose or suggest wherein the cavities are in the tip rail.  As shown in Fig. 4, the circumferentially-
	Claims 2-7 are allowable, as they are dependent on claim 1.
Claim 8 is allowable for the same reasons set forth in claim 1 above.
	Claims 9-14 are allowable, as they are dependent on claim 8.

Election/Restrictions
Independent claims 1 and 8 are allowable. The restriction requirement among claims 1-14, as set forth in the Office action mailed on 10/01/2020, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim.  Claims 4 and 11, are no longer withdrawn from consideration because claims 1 and 8, respectively, are allowable.  Claims 15-20 are cancelled.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
.

	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC J ZAMORA ALVAREZ whose telephone number is (571)272-7928.  The examiner can normally be reached on Monday-Friday 7:30 am- 5:00 pm EST alternating Fridays off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, COURTNEY HEINLE can be reached on (571)270-3508.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/ERIC J ZAMORA ALVAREZ/Examiner, Art Unit 3745                                                                                                                                                                                                        02/05/2021

/J. Todd Newton/Primary Examiner, Art Unit 3745                                                                                                                                                                                                        2/8/2021 3:53 PM